Citation Nr: 1530496	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  10-15 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left ankle disorder, to include as secondary to a left knee disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1981 and from November 1990 to July 1991.

This appeal arose from a 1998 claim for benefits, which was eventually addressed in an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has since been returned to the RO in Atlanta, Georgia.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2011. 

In February 2012, the Board remanded the Veteran's claims for service connection for left knee and left ankle disorders for further development and consideration.  Thereafter, the Board denied these claims in an April 2013 decision.

The Veteran appealed the April 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 order, the Court granted a Joint Motion for Partial Remand (JMR) that directed VA to provide an adequate examination and obtain an adequate opinion regarding the likely etiology of the Veteran's claimed conditions, directed VA to make reasonable efforts to obtain records from the Social Security Administration (SSA), and directed the Board to provide adequate reasons and bases for any decision rendered.  In October 2014, the Board remanded the issues on appeal for action consistent with the JMR.  Review of the record reveals that there has been substantial compliance with the remand directives; thus, further action is not necessary.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The weight of the competent evidence is against a conclusion that the Veteran's current left knee disorder was incurred during any period active service or manifested to a compensable degree within the first year after discharge from a period of active service; and the Veteran's in-service left knee injury in 1991 resolved without residual disability.

2.  The Veteran is not in receipt of service connection for any disability, so secondary service connection for a left ankle disability is not possible.  


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 

2.  A left ankle disorder was not incurred in or aggravated by active service, nor is a left ankle disorder proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Pursuant to VA's duty to notify and assist claimants in substantiating claims for VA benefits, VA must provide proper notice to the Veteran prior to an initial unfavorable decision on a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds that the Veteran was notified of the information and evidence necessary to substantiate his claims by way of a March 2006 letter.

Additionally, the Board finds that there has been compliance with assistance provisions in that VA has associated with the Veteran's file his available service treatment records (STRs), VA treatment records, private treatment records, and VA examination reports.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board remanded this claim in February 2012 and October 2014 to make reasonable efforts to obtain SSA records and STRs from the Veteran's second period of service.  VA accurately identified the Veteran to the appropriate service department and SSA and issued multiple requests for the missing records, but was informed that such records are not available in correspondence dated January 2010, March 2012, July 2012, and February 2015.  The Veteran was notified of VA's efforts in letters dated June 2012, January 2015, and February 2015.

Overall, all known and available records relevant to the issues on appeal have been obtained and associated with the claims file.  Thus, the Board finds that VA has met its duty to assist the Veteran in the development of his claim.

In addition, the Board notes that the Veteran was afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran had symptoms that would support service connection.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history, symptoms since service, and pointed out pertinent missing records.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further notice or assistance is required for a fair adjudication of the claims on appeal.  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection Claims

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2014); see also 38 U.S.C.A. §§ 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2014).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

Further, service connection may be established on a secondary basis for a disability which was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  

A.  Left Knee Disorder

The Veteran contends that he injured his left knee during service in 1979 and reinjured his left knee when he fell and struck some rocks in March 1991.

Records from the Veteran's first period of service do not reflect any knee complaints.  In August 1981, however, the Veteran sought VA benefits for a disability he identified as "fluid under knee caps" which he claimed was treated in 1978.  He was subsequently scheduled for an examination for VA purposes, but as he failed to report no further action on the claim was taken.  In an April 1982 letter, the Veteran was advised his claims were denied because of his failure to report for examination.

The report of a June 1985 enlistment examination documents a normal clinical evaluation and the Veteran's endorsement that he did not have and never had "swollen or painful joints," "bone, joint or other deformity," or "'trick' or locked knee."

STRs from his second period of service are unavailable, but the Veteran submitted a sick slip showing he received treatment for a knee injury in March 1991.  Records dated in the years thereafter do not show the presence of any left knee condition until 1998, when VA x-rays were interpreted as revealing the presence of mild degenerative changes.  A 1996 non-VA treatment record documents the Veteran's report that he "had chronic knee pain while in the Army and was told he had arthritis," but it does not make clear when that occurred or that the discomfort continued after discharge from the Army.  The evaluation itself did not diagnose any knee disorder, and National Guard service records dated in 1996 show the Veteran denied any knee symptoms in a medical history report prepared in connection with enlistment into the National Guard, and no knee abnormalities were noted on the corresponding examination report.  Likewise, a subsequent VA x-ray of the knee taken in March 2001 was interpreted as showing no bony pathologic change and was characterized as an "unremarkable study."

March 2005 VA treatment records document the Veteran's report of initial injury to his knees in 1990.  Notably, however, a VA clinician noted in March 2005 that the Veteran's x-rays were normal at that time.  In December 2005, the Veteran reported having a fifteen-year history of bilateral knee pain.

In October 2006, another VA clinician noted a history of chronic left knee pain.  This clinician reported that the Veteran does not have a history of injury and the left knee swells and gives way on occasion.  Physical examination revealed a left knee that appeared normal.

Although the Veteran reported in 2005 that he has a history of left knee pain that dates back to 1990, the Board finds it highly probative that previous reports, to include his 1996 denial of knee symptoms, contradict this contention.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted"); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (recognizing that the Board may assign more probative value to a history reported for treatment purposes than to subsequent statements made for compensation purposes).  Additionally, the Board finds it highly probative that his knee was negative for abnormality in 1996 and subsequent treatment records also document findings of a normal knee.  Thus, although the evidence shows that the Veteran received treatment for a knee injury in March 1991, the evidence is against finding that this condition was chronic or that he continued to experience symptoms related to this condition following his separation from service in 1991.  Thus, it follows that the evidence also fails to show that the Veteran developed a chronic condition related to his first period of active service or that he experienced symptoms related to a left knee condition since that period.

In February 2012, a VA examiner diagnosed the Veteran with mild degenerative joint disease of the left knee.  After reviewing the file, considering the Veteran's reported history, and examining the Veteran, the examiner offered the opinion that it was less likely than not the Veteran's left knee condition was incurred in or caused by service.  The examiner cited to the absence of any knee complaints after 1991 for several years and the fact the Veteran denied any knee problems in 1996.  The absence of a continuum of knee complaints after 1991 convinced the examiner that the Veteran's current knee condition is unrelated to service.

VA provided another examination in March 2015, at which time the examining clinician opined that it is less likely than not that the Veteran incurred a left knee injury during a period of active duty.  In support of this opinion, the examiner noted that a 1989 report of medical examination showed no abnormalities and a 1996 report of medical history documents a history of a fracture in September 1994 without indicating that knee problems were reported at that time, and thus, there is insufficient evidence in file to establish a left knee injury during active duty.  Although the examiner noted that the Veteran was negative for abnormality upon examination in 1989, review of the record reveals that the referenced examination was actually conducted in 1985.  The Board finds, however, that this error is immaterial, as the examiner demonstrated full knowledge of the Veteran's relevant medical history.

The March 2015 examiner also reasoned that it is less likely than not that the Veteran's current condition began within the year following his separation from service in 1981, as left knee x-rays dated November 1998 showed mild degenerative changes, March 2001 x-rays showed no major abnormalities, and February 2012 x-rays showed no abnormalities.  The examiner concluded, therefore, that the overall evidence renders no diagnosis of left knee arthritis within one year of the Veteran's June 1981 separation from service.

Additionally, the examiner noted that these x-ray findings indicate that it is less likely than not that the Veteran's current condition had onset within one year of his July 1991 separation from service.

Overall, the competent and adequate evidence of record is against finding that the Veteran has a left knee condition that is etiologically related to a period of active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case-whether the Veteran's current left knee condition is related to an in service injury-falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  Thus, the Board finds that the Veteran is not competent to etiologically link his currently diagnosed left knee condition with his service or any injury or incident therein, as such a nexus opinion requires medical knowledge.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and service connection for a left knee condition must be denied.

In reaching this decision, the Board notes that, despite VA's numerous attempts to locate them, the Veteran's STRs from his second period of service are not of record.  This is unfortunate, but VA examiners, as well as the Board, accepted the Veteran's report of an in-service left knee injury in 1991, and considered this in determining if the Veteran has a current left knee disorder related to service.  

In sum, the evidence of record fails to show that the Veteran's current left knee condition had onset or was shown during service, or manifested to a compensable degree within one year of a period of service.  For the foregoing reasons, the Board finds that service connection must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Left Ankle Disorder

The Veteran concedes that he did not injure his left ankle in service and he fractured his left ankle subsequent to service in 1994.  Thus, the Board finds that service connection for disability as incurred in service is not warranted.

At his hearing, the Veteran contended that he his nonservice-connected left knee condition aggravates his left ankle condition.  Additionally, at his February 2012 VA examination, he contended that buckling of his left knee caused him to fracture his left ankle.

In March 2015, a VA examiner reported that the Veteran currently has severe left ankle osteoarthritis and there is insufficient evidence to establish that the Veteran's left ankle condition was incurred in or aggravated by service because his fracture was sustained postservice.  As the Veteran has no service connected disabilities,  the Veteran's left ankle condition is not proximately due to, nor was it aggravated by, a service-connected disability.

In light of the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran's current left ankle condition had onset during service, had onset within one year of his separation from a period of active service, or was caused or aggravated by a service-connected disability.  Thus, the benefit sought on appeal is denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.



ORDER

Service connection for a left knee disorder is denied.

Service connection for a left ankle disorder is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


